Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
*1697Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination which found him guilty of possessing a controlled substance. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, petitioner has received all the relief to which he is entitled and this matter is dismissed as moot (see Matter of Ortiz v Fischer, 71 AD3d 1244 [2010]; Matter of Burse v Bezio, 69 AD3d 1068 [2010]).
Mercure, J.P., Rose, Malone Jr., Stein and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.